UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period endedJanuary 31, or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number 333-139915 LIGHTLAKE THERAPEUTICS INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 54 Baker Street., 6th Floor W1U 7BU (Address of principal executive offices) (Zip Code) 44-207-034-1943 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS There were 58,508,333 shares of Common Stock outstanding as of January 31, 2010: Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as of January 31, 2010 and July 31, 2009 3 Statements ofOperationsfor the Three and Six Months Ended January 31, 2010 and the Period From Inception (June 21, 2005) to January 31, 2010 4 Statement of Changes in Stockholders' Equity (Deficit) For the Six Months Ended January 31, 2010 and Year Ended July 31, 2009 and the Period from Inception (June 21, 2005) to January 31, 2010 5 Statements of Cash FlowsFor the Three and Six Months Ended January 31, 2010 and Year Ended July 31, 2009 and the Period From Inception (June 21, 2005) to January31, 2010 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Submission of Matters to a Vote of Security Holders 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 13 Table of Contents PART I — FINANCIAL INFORMATION Item 1. Financial Statements. Lightlake Therapeutics, Inc. ( Formerly Known as Madrona Ventures, Inc.) ( A Development Stage Enterprise) Balance Sheet January 31, 2010 and July 31, 2009 January 31, July 31, Assets 2010 2009 Current assets Cash and cash equivalents $ 2,258 $ 290 Other current assets - - Total current assets 2,258 290 Other assets Patent and Patent Applications 20,333 - Total assets $ 22,591 $ 290 Liabilities and Shareholders' Deficit Liabilities Accounts payable and accrued liabilities $ 46,619 $ - Accrued Salaries and wages 46,167 $ - Due to related party 165,369 - Total liabilities 258,155 - Stockholders' equity (deficit) Common stock; par value $0.001; 200,000,000 shares authorized; 58,508,333 shares issued and outstanding at Janury 31, 2010 and 6,525,000 shares issued and outstanding at July 31, 2009 (Pre-Split ) 58,508 6,525 Additional paid-in capital 1,026,125 48,975 Treasury Shares 50,000 - Accumulated deficit during the development stage (1,370,197 ) (55,210 ) Total stockholders' deficit (235,564 ) 290 Total liabilities and stockholders' equity $ 22,591 $ 290 The accompanying notes are an integral part of these financial statements. 3 Table of Contents Lightlake Therapeutics, Inc. ( Formerly Known as Madrona Ventures, Inc.) ( A Development Stage Enterprise) Statements of Operations For the Three and Six Months Ended January 31, 2010 and the Period From Inception (June 21, 2005) to January 31, 2010 For the For the From Inception Three Months Six Months Ended (June 21, 2005) Ended January 31, to January 31, January 31, 2010 2010 2009 2010 Revenues $ - $ - $ - $ - Operating expenses General and administrative 1,238,773 1,314,987 8,693 1,374,345 Mineral interests - - - 39,015 Total operating expenses 1,238,773 1,314,987 8,693 1,413,360 Income (loss) from operations (1,238,773 ) (1,314,987 ) (8,693 ) (1,413,360 ) Other income (expense) Debt forgiveness - - - 43,163 Total other income (expense) - - - 43,163 Income (loss) before provision for income taxes (1,238,773 ) (1,314,987 ) (8,693 ) (1,370,197 ) Provision for income taxes - Net income (loss) $ (1,238,773 ) $ (1,314,987 ) $ (8,693 ) $ (1,370,197 ) Basic and fully diluted loss per common share: Earnings (loss) per common share (0.01 ) (0.01 ) $ (0.00 ) Basic and fully diluted weighted average common shares outstanding 113,916,483 113,916,483 6,525,000 The accompanying notes are an integral part of these financial statements. 4 Table of Contents Lightlake Therapeutics, Inc. ( Formerly Known as Madrona Ventures, Inc.) ( A Development Stage Enterprise) Statement of Changes in Stockholders' Equity (Deficit) For the Six Months Ended January 31, 2010 and Year Ended July 31, 2009 and the Period from Inception (June 21, 2005) to January 31, 2010 Deficit Additional During the Common Stock Paid In Treasury Development Shares Amount Capital Stock Stage Total Balance at June 21, 2005 - $ - $ - $ - $ - $ - Balance at July 31, 2005 - Common shares issued for cash March 2006 at $0.001 per share 5,000,000 5,000 - 5,000 March 2006 at $0.01 per share 1,300,000 1,300 11,700 13,000 April 2006 at $0.01 per share 75,000 75 7,425 7,500 May 2006 at $0.01 per share 150,000 150 29,850 30,000 Net income (loss) (32,125 ) (32,125 ) Balance at July 31, 2006 6,525,000 6,525 48,975 - (32,125 ) 23,375 Net income (loss) (33,605 ) (33,605 ) Balance at July 31, 2007 6,525,000 6,525 48,975 - (65,730 ) (10,230 ) Net income (loss) (17,924 ) (17,924 ) Balance at July 31, 2008 6,525,000 6,525 48,975 - (83,654 ) (28,154 ) Net income (loss) - 28,444 28,444 Balance at July 31, 2009 6,525,000 $ 6,525 $ 48,975 $ - $ (55,210 ) $ 290 Forward Stock Split : 20 for 1 130,500,000 $ 130,500 $ (130,500 ) - Stock Issued for Services 300,000 300 - - 300 Stock Issued for Acquisition of Patent 20,333,333 20,333 - - 20,333 Returned to treasury (100,000,000 ) (100,000 ) 50,000 50,000 - Stock for services 850,000 850 1,057,650 1,058,500 Net income (loss) (1,314,987 ) (1,314,987 ) Balance at January 31, 2010 58,508,333 $ 58,508 $ 1,026,125 $ 50,000 $ (1,370,197 ) $ (235,564 ) The accompanying notes are an integral part of these financial statements. 5 Table of Contents Lightlake Therapeutics, Inc. ( Formerly Known as Madrona Ventures, Inc.) ( A Development Stage Enterprise) Statements of Cash Flows For the Three and Six Months Ended January 31, 2010 and Year Ended July 31, 2009 and the Period From Inception (June 21, 2005) to January31, 2010 For the For the From Inception Three Months Six Months Ended (June 21, 2005) Ended January 31, to January 31, January 31, 2010 2010 2009 2010 Cash Flows Provided (Used) By Operating Activities Net income (loss) $ (1,238,773 ) $ (1,314,987 ) $ (8,693 ) $ (1,370,197 ) Adjustments to reconcile net income (loss) to net cash provided from (used by) operating activities: Increase (decrease) in accounts payable 45,519 46,619 (2,045 ) 46,619 Increase in accrued salaries and wages 46,167 46,167 46,167 Increase (decrease) in due to related party 90,121 165,369 10,619 165,369 Net cash provided from (used by) operating activities (1,056,966 ) (1,056,832 ) (119 ) (1,112,042 ) Cash Flows Provided (Used) By Investing Activities - Cash Flows Provided (Used) By Financing Activities Issuance of common stock for services 1,058,500 1,058,800 1,058,800 Issuance of common stock for cash - - - 55,500 Net cash provided from (used by) financing activities 1,058,500 1,058,800 - 1,114,300 Net increase (decrease) in cash and cash equivalents 1,534 1,968 (119 ) 2,258 Cash and cash equivalents, beginning of period 724 290 206 - Cash and cash equivalents, end of period $ 2,258 $ 2,258 $ 87 $ 2,258 Supplemental disclosure Interest paid during the period $ - $ - $ - $ - Non-Cash Transactions In August, 2009, the Company acquired a Patent and Patent Applications through the issuance of 20,333,000 Common shares. In December, 2009, the Company cancelled 100,000,000 shares and returned to treasury. The accompanying notes are an integral part of these financial statements. 6 Table of Contents Lightlake Therapeutics, Inc. (Formerly Known As Madrona Ventures, Inc.) (A Development Stage Enterprise) Notes to Financial Statements January 31, 1.Organization, Description of Business, and Basis of Accounting Business
